COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




IN THE INTEREST OF ALESHKA
TELLEZ-GIRON, A CHILD.

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-10-00358-CV

Appeal from the

383rd District Court

of El Paso County, Texas

(TC# 2010CM6209)

MEMORANDUM  OPINION

 The clerk's record for this appeal was due on April 2, 2011.  The district clerk notified the
Clerk of this Court that Appellant failed to make financial arrangements for the record. 
Consequently, the clerk's record has not been filed.  On April 5 and April 25, 2011, the Clerk of this
Court notified the parties that the Court intended to dismiss the appeal for want of prosecution unless
they showed grounds within ten days for continuing the appeal.  The notices advised the parties that
if no response was received, the appeal could be dismissed without further notice.  No one has
responded to the notices.
	When the clerk's record is not filed because the appellant failed to pay for it, we may dismiss
the appeal for want of prosecution, unless the appellant cures the deficiency or shows that he is
entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).  Appellant has been notified
of the deficiency, but has neither cured it nor shown his entitlement to proceed without payment of
costs.  Accordingly, we dismiss the appeal for want of prosecution.
						GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.